EXHIBIT 32.1 Certification of Chief Executive Officer, Principal Financial Officer and Principal Accounting Officer Pursuant to 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of CCJ Acquisition Corp., (the “Company”) on Form 10-Q for the period ending August 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jay D. Solomon, Chief Executive Officer, Principal Financial Officer and Principal Accounting Officer of the Company, certify, to my knowledge that: (i)the accompanying Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended (the “Act”); and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. CCJ ACQUISITION CORP. /s/ Jay D. Solomon JAY D. SOLOMON Chief Executive Officer Principal Financial Officer Principal Accounting Officer October 15, 2012
